Title: To George Washington from Major John Taylor, 26 January 1778
From: Taylor, John
To: Washington, George



Sir
Wilmington [Del.] Jan: 26 1778

I have the honor to inclose to your Excellency a Letter from Colo. Hazen to myself, by which you will see his anxiety to have his regiment with him on the canadian expedition, with which our own wishes warmly correspond. The greater part of our men are Canadians & New

England-men, to whom this step would give new life, and who would act with redoubled vigor, besides their presence in canada might be productive of many good consequences. If your Excellency should see no other reason for our being sent, I hope the anxiety with which we wish it may prove matter of inducement; especially as from our weak state, we cannot be very serviceable here, and by going may bring to birth numbers yet in Embryo. I beg pardon for reasoning to your Excellency on matters, which you so much better comprehend, and hope I may be favored with your orders by the return of the Express, as it is an object of my ambition to lead the van. If your Excellency should not permit the whole Regt to go, I would ask leave for myself, and also for such officers and men as are described in the inclosed Letter. I have the Honor to be Yr Excelly’s mo: hble Sert

John Taylor

